Citation Nr: 0512880	
Decision Date: 05/11/05    Archive Date: 05/25/05	

DOCKET NO.  00-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the VARO in 
Detroit, Michigan, that denied entitlement to the benefit 
sought.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2004) for good cause shown.  


FINDINGS OF FACT

1.  Evidence requisite for an equitable disposition of the 
claim addressed by the decision has been developed and 
obtained, and all due process has been accorded the veteran.  

2.  Any current left ankle disability was not present in 
service or for years thereafter, nor is one shown to be 
related to service or to any incident of service origin.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service, and arthritis of the ankle may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran and his representative seek entitlement to 
service connection for a left ankle disability.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent laws and regulations, and their application to the 
evidence of record.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5013(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 1998 rating decision, October 1999 Statement of the 
Case, September 2002 Supplemental Statement of the Case, a 
Board Remand in November 2003, and a Supplemental Statement 
of the Case in January 2005, the veteran and his 
representative have been apprised of the applicable laws and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  In addition, in an April 2004 
communication, the RO informed the veteran what evidence was 
still needed from him, and what VA had done to assist him.  
Review of the claims folder discloses the presence of VA and 
private medical records over the years.  The Board believes 
the veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  Accordingly, there is no 
indication that the Board's review of the claim at this time 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1992).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 17 Vet. App. 112 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) Inform the 
claimant of information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
that the information and evidence that VA will seek to 
provide; (3) inform the claimant of what information and 
evidence the claimant is to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that by means of its November 2003 Remand 
Order, the veteran was sent a communication from VA's Appeals 
Management Center in Washington, D.C., in April 2004, 
informing him of the evidence that had been received 
regarding his claim.  He was also told what evidence VA was 
responsible for obtaining and was told how he could help VA.  
He was further informed what the evidence had to show to 
support his claim.

Thus, although the VCAA notice letters that have been 
provided to him might not have specifically contained the 
"fourth element," the Board finds the veteran has been 
otherwise fully notified of the need to give the VA any 
evidence pertaining to his claim.  All the VCAA requires is 
that the duty to notify is satisfied and that a claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds the veteran has had ample opportunity to 
provide any additional evidence in support of his claims.  He 
has repeatedly been informed what the evidence had to show to 
establish the benefit he is seeking, namely service 
connection.  Thus, any error in not providing a single notice 
to him covering all content requirements, set forth in 
Pelegrini is essentially harmless error.  The Board notes 
that the claim has been in appeal status for several years 
already.  

In view of the foregoing, the Board finds VA has satisfied 
its duty to assist the veteran in apprising as to the 
evidence needed, and obtaining evidence pertaining to his 
claim, in accordance with the requirements of the VCAA.  The 
Board therefore finds no useful purpose would be served in 
remanding the matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds, sub nom Winters v. Gober, 209 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  The extensive record on appeal demonstrates the 
likely futility of any further evidentiary development and 
the Board finds no reasonable possibility that additional 
assistance would aid the veteran in substantiating his claim.  
Hence, no further notice or assistance to him is required to 
fulfill VA's duty to assist him in development of his claim.  

Pertinent Laws and Regulations

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated "it is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.  

In general, service connection may be granted if a disability 
or injury is incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In addition, if a veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination from such service, that condition will 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disease first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Discussion

A review of the evidence of record discloses that many of the 
veteran's service records were destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis.  
Fortunately, the report of discharge examination is still 
available.  Clinical examination at the time of the 
examination in October 1953 was without reference to 
complaints or abnormalities pertaining to the left ankle.  
Notation was made of the presence of pes planus, Grade III.  

Also of record are copies of morning reports for the 
veteran's unit between January 1, 1953, and March 3, 1953.  
The records show the veteran was assigned to the 
organization, but they do not contain any remarks pertaining 
to any illnesses that required the veteran being sent to sick 
call.  

Also of record are medical records pertaining to a Social 
Security disability determination in June 1992.  The medical 
evidence relied on by the Administrative Law Judge in 
awarding the veteran disability benefits pertained primarily 
to severe degenerative arthritis of the spine and knees.  The 
medical records available dated from the late 1980's.  
Additional medical records include reports of private 
outpatient visits in late 1980 for treatment and evaluation 
pertaining primarily to the left knee.  X-ray studies of the 
left knee and left leg at that time were conducted.  There 
was no complaint expressed with regard to the left ankle and 
no abnormality of the ankle was documented at that time 
either.  

VA medical records include an X-ray study of the ankle done 
in March 1995.  At that time, there was a bony fragment at 
the tip of the medial malleolus.  This was described as 
representing an old, ununited fracture.  Also, there were 
minimal degenerative changes in the ankle joint.  There was 
also some thickening along the posterolateral aspect of the 
lower shaft of the tibia.  This was noted as representing the 
sequelae of old trauma.  

The evidence also includes statements from service comrades.  
One, dated in January 1998, contained the individual's 
recollection that their platoon was unloading new equipment 
on one occasion when the veteran stepped in a hole and 
injured his ankle.  The individual recalled that at that time 
the veteran was sent to a battalion aid station.  The 
individual recalled that all the personnel at the aid station 
did was bandage the ankle, give the veteran some 
over-the-counter medication, and return him to duty.  He 
recalled the veteran made up his own walking stick, since 
there were no crutches available. 

Of record is a December 1999 statement from another service 
comrade that is to the same effect.  This individual recalled 
that when he returned to the section from injuring the foot, 
the ankle, and the left lower extremity, it took the veteran 
a matter of weeks to recuperate.  He stated it was not 
possible to send the veteran back to the medics because of 
the unit's involvement in heavy combat action.  

Analysis

Based on a review of the entire evidence of record, the Board 
finds that the evidence fails to show that the veteran has a 
currently diagnosed left ankle disability attributable to his 
military service or any possible incident therein.  The Board 
has reviewed the statements from the veteran and service 
comrades as to his left ankle disability.  However, as 
laypersons, they are not considered competent to offer 
medical opinions, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of an opinion on a matter 
requiring medical knowledge), affirmed sub nom Routen v. 
West, 142 F. 3d 1434 (Fed. Cir. 1998), Cert. Denied 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Assertions by the veteran and his service comrades 
regarding the left ankle disability are therefore not 
probative or medically competent.

The Board does not dispute that the veteran might have 
injured the left ankle while in service.  The fact that some 
of the records might have been destroyed in the 1973 fire at 
the National Personnel Records Center in St. Louis is 
regrettable.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain the findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The record shows VA has tried to either 
locate or recreate the veteran's service records over the 
years.  Fortunately, one record that is available is report 
of the veteran's discharge examination from service in 
October 1953.  At that time, there was no indication 
whatsoever of any left ankle disability.  The post service 
records do not identify or document the presence of a left 
ankle disorder for years following service separation.  Thus, 
whatever difficulties the veteran might have had with the 
left ankle while in service were likely acute and transitory 
in nature and resolved without any residual disability.  
Thus, while the Board does not doubt the sincerity of the 
veteran's belief that his claimed left ankle disorder is of 
service origin, the objective medical evidence of record does 
not support a finding that any left ankle disability he now 
has is causally related to his active service.  There is no 
medical nexus opinion of record to this effect.  In the 
absence of such evidence, the claim must therefore be denied.  


ORDER

Service connection for a left ankle disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


